Filed 3/13/19 by Clerk of Supreme Court
                        IN THE SUPREME COURT
                     STATE OF NORTH DAKOTA


                                   2019 ND 60


Nathan Richard Miles,                                        Plaintiff and Appellee

      v.

Sierra Marie Holznagel,                                   Defendant and Appellant
       and
State of North Dakota,                              Statutory Real Party in Interest



                                  No. 20180388


      Appeal from the District Court of Stark County, Southwest Judicial District,
the Honorable James D. Gion, Judge.

      AFFIRMED.

      Per Curiam.

      Markus A. Powell, Dickinson, ND, for plaintiff and appellee.

      Mary E. Depuydt, Wishek, ND, for defendant and appellant.

      State of North Dakota, statutory real party in interest; no appearance.
                                 Miles v. Holznagel
                                    No. 20180388


       Per Curiam.
[¶1]   Sierra Holznagel appeals from district court orders granting Nathan Miles
primary residential responsibility of their minor child and denying a motion to
reconsider or grant a new trial. Holznagel argues the district court erred in finding a
material change in circumstances supported the change in residential responsibility
and overlooked facts when analyzing the best interest factors. Holznagel further
argues the court abused its discretion by limiting an evidentiary hearing to three
hours, allowing testimony from certain witnesses and denying a continuance. We
summarily affirm under N.D.R.App.P. 35.1(a)(2), (3) and (4).
[¶2]   Gerald W. VandeWalle, C.J.
       Daniel J. Crothers
       Lisa Fair McEvers
       Jon J. Jensen
       Jerod E. Tufte




                                          1